Name: Council Regulation (EEC) No 310/90 of 5 February 1990 regarding the application of Decision No 1/90 of the ACP-EEC Customs Cooperation Committee derogating from the definition of the concept of originating products to take account of the special situation of Mauritius with regard to its production of canned tuna - Decision No 1/90 of the ACP-EEC Customs Cooperation Committee of 11 January 1990 derogating from the definition of the concept of ' originating products' to take account of the special situation of Mauritius with regard to its production of canned tuna
 Type: Regulation
 Subject Matter: international trade;  European construction;  Africa;  fisheries;  cooperation policy;  foodstuff
 Date Published: nan

 7, 2. 90 Official Journal of the European Communities No L 35/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 310/90 of 5 February 1990 regarding the application of Decision No 1/90 of the ACP-EEC Customs Cooperation Committee derogating from the definition of the concept of originating products to take account of the special situation of Mauritius with regard to its production of canned tuna measures required to implement that Decision should be taken, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the ACP-EEC Customs Cooperation Committee set up under the Third ACP-EEC Convention, signed at Lome on 8 December 1 984 ('), adopted on 11 January 1990 to Articles 28 (3) and 30 of Protocol 1 to the Convention, Decision No 1 /90 derogating from the definition of the concept of 'originating products' to take account of the special situation of Mauritius with regard to its production of canned tuna ; Whereas, in accordance with Article 33 of the said Protocol 1 and with Article 4 of the said Decision, the HAS ADOPTED THIS REGULATION : Article 1 Decision No 1 /90 of the ACP-EEC Customs Cooperation Committee shall apply in the Community. The text of the Decision is attached to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal pf the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 February 1990 . For the Council The President G. COLLINS (') OJ No L 86, 31 . 3 . 1986, p. 3 .